—Appeal by the defendant from a judgment of the Supreme Court, Queens County (McDonald, J.), rendered January 6, 1997, convicting him of robbery in the first degree, robbery in the second degree, and unlawful imprisonment in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The indictments were properly consolidated for trial as the charges contained therein were defined by the same or similar statutory provisions and consequently were the same or similar in law (see, CPL 200.20 [2] [c]; [4]; People v Berta, 213 AD2d 659, 660; People v Simpkins, 110 AD2d 790). Moreover, the *354trial court properly instructed the jury to consider each crime separately.
With respect to the propriety of certain remarks by the prosecutor on summation, the majority of these remarks were not objected to, and where objections were made and sustained, the defendant did not request curative instructions or move for a mistrial. Hence, any alleged error of law with respect thereto is unpreserved for appellate review (see, People v Tardbania, 72 NY2d 852, 853; People v Medina, 53 NY2d 951, 953). In any event, the prosecutor’s statements constituted proper comment on the issues of fact that the jury had to decide, and proper response to the arguments raised by the defense counsel on summation (see, People v Galloway, 54 NY2d 396; People v Lewis, 175 AD2d 885, 886; People v Kornegay, 164 AD2d 868, 869).
The defendant’s remaining contentions are without merit. Altman, J. P., Friedmann, Krausman and Feuerstein, JJ., concur.